705 S.E.2d 373 (2010)
Wanda B. KNIGHT
v.
Lloyd H. KNIGHT.
No. 286P10.
Supreme Court of North Carolina.
December 15, 2010.
Lloyd C. Smith, III, Windsor, for Knight, Lloyd H.
Wanda B. Knight, Gatesville, for Knight, Wanda B.

ORDER
Upon consideration of the petition filed by Petitioner on the 12th of July 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."
Upon consideration of the petition filed by Petitioner on the 14th of July 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of December 2010."